UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-7657


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DEZMEND RASHAWN DOWEARY, a/k/a Hit,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:04-cr-00016-RAJ-1; 2:07-cv-00280-RAJ)


Submitted:    August 27, 2009                 Decided:   September 4, 2009


Before TRAXLER, Chief Judge,         WILKINSON,     Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Dezmend Rashawn Doweary, Appellant Pro Se.       Darryl James
Mitchell, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dezmend Rashawn Doweary appeals the district court’s

order dismissing as untimely his motion under 28 U.S.C.A. § 2255

(West Supp. 2009).           Having previously granted a certificate of

appealability, see 28 U.S.C. § 2253(c) (2006), we now conclude

that the district court erred in dismissing the motion.

               The district court entered its judgment of conviction

on November 29, 2004, and Doweary timely appealed.                         We dismissed

the appeal on March 30, 2006.                      Doweary did not petition for a

writ of certiorari in the Supreme Court.                        Thus, his conviction

became final ninety days later on June 28, 2006, see Clay v.

United States, 537 U.S. 522, 527 (2003), and he had until June

28, 2007, to file his § 2255 motion.                         Doweary’s § 2255 motion

was dated June 13, 2007, and received by the district court on

June     21,     2007.       The    district         court    ruled     that   Doweary’s

conviction became final on November 29, 2004, and his § 2255

motion     was     time-barred.           On       appeal,    Doweary    contends     the

district court erred in ruling his motion was time-barred.                             In

its    responsive        brief,    the   Government        concedes     that   Doweary’s

§ 2255 motion was timely filed, and the district court’s order

should be reversed.

               Accordingly,        we    vacate      the     district    court’s    order

dismissing Doweary’s § 2255 motion as untimely, and we remand

the case for reconsideration of the motion.                           We dispense with

                                               2
oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.



                                                      VACATED AND REMANDED




                                       3